191 F.2d 775
89 U.S.App.D.C. 411
MOORE,v.BRANNAN, Secretary of Agriculture, et al.
No. 10837.
United States Court of Appeals, District of Columbia Circuit.
Reargued June 26, 1951.Decided July 5, 1951.Writ of Certiorari Denied Oct. 22, 1951.See 72 S.Ct. 88.

Ben Ivan Melnicoff, Washington, D.C., for petitioner.
Neil Brooks, Sp. Asst. to the Atty. Gen., with whom J. Stephen Doyle, Jr., Sp. Asst. to the Atty. Gen., was on the brief, for respondents.
Before EDGERTON, PRETTYMAN, and PROCTOR, Circuit Judges.
PER CURIAM.


1
The Judicial Officer of the Secretary of Agriculture found after a hearing that the petitioner knowingly made false reports concerning market information that tended to affect the price of lard, attempted to manipulate the price of lard, and failed to make required reports.  Commodity Exchange Act, Sec. 9, 42 Stat. 1003, 49 Stat. 1491, 1501, 7 U.S.C.A. 13; Commodity Exchange Act, Sec. 4i, 49 Stat. 1496, 7 U.S.C.A. 6i.  The findings are fully supported by 'the weight of evidence'.  The order of the Secretary of Agriculture suspending petitioner's market trading privileges for 90 days is therefore affirmed.  Commodity Exchange Act, Sec. 6b, 42 Stat. 1001, 49 Stat. 1498, 1499, 7 U.S.C.A. 9.


2
Affirmed.